Citation Nr: 0801618	
Decision Date: 01/15/08    Archive Date: 01/29/08

DOCKET NO.  01-09 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1950 to November 1952.  This matter is before the 
Board of Veterans' Appeals (Board) on remand from the United 
States Court of Appeals for Veterans Claims (Court).  In 
August 2007, the Court endorsed an August 2007 Joint Motion 
of the parties, vacated the August 2006 Board decision that 
denied the benefit sought, and remanded the matter for 
development and readjudication consistent with the 
instructions in the Joint Motion.  The case was originally 
before the Board on appeal from a September 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey.  In March 2004 a Travel 
Board hearing was held before the undersigned.  In November 
2004 the Board remanded the issues on appeal for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion endorsed by the Court's August 2007 
Order, it was agreed that remand was indicated in part for VA 
to obtain a medical opinion pursuant to 38 U.S.C.A. § 5103A.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (in 
disability compensation claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.)

Here, at a March 2004 Travel Board hearing the veteran 
related that in service he was a pole lineman in the Signal 
Corps.  He indicated that on a couple of occasions he slipped 
down and hit his back, but was told that he would have to get 
up and keep going.  He stated that it "happened quite a few 
times."  He indicated that he did not receive any treatment 
for his back in service.  When asked when he had first sought 
treatment for a back condition after service he stated he 
"couldn't actually tell you."  The Board notes that the 
veteran is competent to report falls down telephone poles in 
service, and that this is consistent with his inservice 
occupation.  While he has also reported that he did not seek 
treatment for a back injury during service, the Court has 
held that credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation is 
enough to satisfy the "low threshold" requirement that a 
disability "may be associated" with service.  See McLendon, 
supra, at 83.  

The veteran has testified that he received treatment from a 
chiropractor approximately 40 years ago; however he has not 
identified this provider or submitted any records.  He also 
reports VA treatment beginning in 1985.  In May 2005 the RO 
received VA medical records reflecting treatment (including 
for back disability) from August 1999 to January 2004.  
(Records from 1985 through 1998 could not be retrieved.) 

A November 1952 report of medical history on service 
separation examination reflects that the veteran denied any 
bone, joint, or other deformity.  On clinical evaluation his 
spine was normal.  

On August 2000 VA neurological disorders examination, the 
veteran stated that he had back pain that started about 20 
years prior and had gradually worsened.  The assessment 
included likely left lumbosacral radiculopathy.  The examiner 
stated that he could not relate the lumbosacral disability to 
the superficial scars that were suffered in the veteran's 
barbed wire injury. 

On January 2002 VA spine examination, the veteran complained 
of having lower back pain a long time prior.  It was noted 
that 1999 spine X-rays revealed idiopathic skeletal 
hyperostosis in the thoracic and lumbar spine, and a June 
2000 MRI of the lumbar spine had revealed degenerative 
changes and various disabilities located at the thoracic 
area.  The diagnoses included degenerative disease of the 
spine.  

On July 2002 VA spine examination diagnoses included 
degenerative disease of the spine.  The examiner stated that 
it was "very unlikely that the left leg injury caused the 
above problems."  

A March 2004 private medical record notes ongoing treatment 
for the veteran's low back disability, and that he was 
significantly incapacitated by his various disabilities, 
including of the thoracic and lumbar spine.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to be examined by a VA orthopedic 
specialist to ascertain the likely 
etiology of any current low back 
condition.  His claims folder must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner should 
specifically be requested to read this 
remand, and to opine whether: 

It is at least as likely as not (i.e., a 
50 percent probability or better) that the 
veteran's current back disability had its 
onset in, or is otherwise related to, his 
military service.  

The examiner must explain the rationale 
for the opinion.

2.  The RO should then re-adjudicate the 
claim.  If it remains denied, the RO 
should issue an appropriate supplemental 
statement of the case, and give the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  



_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

